COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                            §
     GAVIN GILLAS,                                                             No. 08-19-00258-CV
                                                            §
                        Appellant,                                                Appeal from the
                                                            §
     v.                                                                    County Court at Law No. 2
                                                            §
     SOMA BHARGAVA and PIYUSH                                                of Travis County, Texas1
     BHARGAVA,                                              §
                                                                           (TC# C-1-CV-XX-XXXXXXX)
                        Appellees.                          §


                                         MEMORANDUM OPINION

           Appellant Gavin Gillas has filed an agreed motion for voluntary dismissal of this appeal.

See TEX.R.APP.P. 42.1(a)(1)(governing voluntary dismissals). The motion is granted, and this

appeal is dismissed. Costs are taxed against the Appellant. TEX.R.APP.P. 42.1(d).



                                                       GINA M. PALAFOX, Justice
January 29, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.